        Case 1:19-cv-00306-AW-GRJ Document 19 Filed 06/11/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

DEBORAH LAUFER,
        Plaintiff,
v.                                                   Case No. 1:19-cv-306-AW-GRJ
WOODSPRING SUITES PANAMA
CITY, LLC,
     Defendant.
_______________________________/
                           ORDER CLOSING THE FILE
        The parties have filed a joint stipulation of voluntary dismissal with prejudice.

ECF No. 18. The stipulation is effective without an order. See Fed. R. Civ. P.

41(a)(1)(A)(ii); Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir.

2012). This order confirms that the case has been dismissed. The clerk will close the

file.

        SO ORDERED on June 11, 2020.

                                         s/ Allen Winsor
                                         United States District Judge
